UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended February 29, 2012 Or  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-54500 (Commission File Number) Plandel Resources, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2432 M. Dela Cruz Pasay City, Philippines, 1300 (Address of principal executive offices) (Zip Code) (978) 694-9121 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes  No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of April 4, 2012 was 31,000,000. 1 EXPLANATORY NOTE This amendment to the Quarterly Report on Form 10-Q is being filed for the sole purpose of indicating that Plandel Resources, Inc. is a shell company as defined in rule 12b-2 of the Exchange Act. Item 6. Exhibits Exhibit Number Description of Document Certification of Principal Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial and Accounting Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer pursuant to 18 U.S.C. Section1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to 18 U.S.C. Section1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PLANDEL RESOURCES, INC. Date: October 3, 2012 By: /s/ Mario Santos Gregorio Mario Santos Gregorio President and Chief Executive Officer (Principal Executive Officer) Date: October 3, 2012 By: /s/ Rizalina Raneses Rizalina Raneses Treasurer and Secretary (Principal Financial Officer and Principal Accounting Officer) 3
